
	
		II
		112th CONGRESS
		1st Session
		S. 1306
		IN THE SENATE OF THE UNITED STATES
		
			June 30, 2011
			Mrs. Hagan (for herself,
			 Mr. Whitehouse, Mrs. Murray, and Mr.
			 Kohl) introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		A BILL
		To provide for secondary school reform.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Secondary School Reform Act of
			 2011 .
		2.Secondary School
			 Reform
			(a)PurposeThe
			 purpose of this section is to ensure students graduate from secondary school
			 with the knowledge and skills needed to succeed in college and the workforce
			 and to increase graduation rates by providing grants to eligible entities to
			 provide schools with the necessary resources to implement innovative and
			 effective secondary school reform strategies.
			(b)DefinitionsIn
			 this section:
				(1)Competency-based
			 learning modelThe term competency-based learning
			 model means an educational model in which students advance upon mastery,
			 educators use explicit and measurable learning objectives to empower students,
			 and assessments are used as a learning experience for students.
				(2)Effective
			 secondary school reform strategiesThe term effective
			 secondary school reform strategies means a set of programs,
			 interventions, and activities with demonstrated effectiveness in improving the
			 academic achievement of struggling students or dropouts.
				(3)Eligible
			 entityThe term eligible entity means a high-need
			 local educational agency in partnership with 1 or more external
			 partners.
				(4)Eligible
			 secondary schoolThe term eligible secondary school
			 means a high school that—
					(A)is eligible for
			 funds under part A of title I of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6311 et seq.);
					(B)has a graduation
			 rate below 75 percent;
					(C)does not receive
			 grant funds under section 1003(g) of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 6303(g)); and
					(D)is identified as
			 in need of improvement by a local educational agency based on a district-wide
			 needs analysis and capacity assessment.
					(5)External
			 partnerThe term external partner means a public or
			 private nonprofit organization, public or private nonprofit institution of
			 higher education, or nonprofit charter management organization, with a
			 demonstrated record of successful secondary school reform.
				(6)Feeder middle
			 schoolThe term feeder middle school means an
			 elementary school or secondary school ending in grade 8 from which a majority
			 of students go on to attend an eligible secondary school.
				(7)SecretaryThe
			 term Secretary means the Secretary of Education.
				(8)Struggling
			 studentThe term struggling student means a student
			 who exhibits outcomes or behaviors that indicate the student is at an increased
			 risk for low academic achievement and is unlikely to achieve secondary school
			 graduation in the standard number of years.
				(c)Grants
			 authorized
				(1)In
			 general
					(A)Reservation
						(i)In
			 generalFrom the total amount of funds appropriated to carry out
			 this section for a fiscal year, the Secretary may reserve not more than 2.5
			 percent for national activities, which the Secretary shall use for technical
			 assistance, data collection and dissemination, reporting activities, and the
			 evaluation described in clause (ii).
						(ii)EvaluationFrom
			 the amount reserved under clause (i), the Director of the Institute of
			 Education Sciences shall conduct an evaluation of the impact of the activities
			 carried out under this section.
						(B)GrantsFrom
			 the total amount of funds appropriated to carry out this section for a fiscal
			 year and not reserved under subparagraph (A), the Secretary shall award grants,
			 on a competitive basis, to eligible entities, based on the quality of the
			 applications submitted, of which—
						(i)not
			 more than 25 percent of grant funds shall be used for activities described in
			 subsection (e)(1); and
						(ii)not less than 75
			 percent of grant funds shall be used for activities described in paragraphs (2)
			 and (3) of subsection (e) and subsection (f).
						(2)Grant
			 durationGrants awarded under this section shall be for a period
			 of 5 years, conditional after 3 years on satisfactory progress on the
			 performance indicators described in subsection (d)(2)(E).
				(3)Annual
			 reportEach eligible entity that receives a grant under this
			 section shall submit to the Secretary, at such time and in such manner as the
			 Secretary may require, an annual report including data on the entity's progress
			 on the performance indicators described in subsection (d)(2)(E).
				(d)Application
				(1)In
			 generalAn eligible entity that desires a grant under this
			 section shall submit an application to the Secretary at such time, in such
			 manner, and containing such information as the Secretary may reasonably
			 require.
				(2)ContentsEach
			 application submitted under paragraph (1) shall include, at a minimum, a
			 description of the following:
					(A)How the eligible
			 entity will use funds awarded under this section to carry out the activities
			 described in subsection (e)(1).
					(B)The external
			 partner’s capacity and record of success in secondary school reform and how the
			 eligible entity will sustain the activities proposed, including the
			 availability of funds from non-Federal sources and coordination with other
			 funding sources.
					(C)How the eligible
			 entity conducted a comprehensive needs analysis and capacity assessment of the
			 secondary schools served by the eligible entity to identify eligible secondary
			 schools. The needs analysis and capacity assessment shall carry out the
			 following:
						(i)Examine each
			 secondary school’s data in the aggregate and disaggregated by each of the
			 categories of students described in section 1111(b)(2)(C)(v)(II) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)(v)(II))
			 on the following:
							(I)Graduation rate
			 and characteristics of those students that are not graduating, including such
			 students' attendance, behavior, suspension rates, course performance, and
			 credit accumulation rates.
							(II)Rates of dropout
			 recovery (re-entry).
							(III)Rates of
			 college remediation, enrollment, persistence, and completion.
							(IV)Performance with
			 respect to measures of career success.
							(ii)Examine each
			 secondary school and feeder middle school's data in the aggregate, and
			 disaggregated by each of the categories of students described in section
			 1111(b)(2)(C)(v)(II) of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6311(b)(2)(C)(v)(II)), as applicable, on the following:
							(I)Student academic
			 achievement, including the percentage of students who have on-time credit
			 accumulation at the end of each grade and the percent of students failing a
			 core, credit-bearing, reading or language arts, science, or mathematics course,
			 or failing 2 or more of any courses.
							(II)Percent of
			 students who have an attendance rate lower than 90 percent.
							(III)Annual rates of
			 expulsions, suspensions, school violence, harassment, and bullying.
							(IV)Annual, average
			 credit accumulation.
							(V)Annual, average
			 attendance rates.
							(VI)Annual rates of
			 student mobility.
							(VII)Curriculum
			 alignment across all grade levels.
							(VIII)Non-academic
			 barriers that impact student achievement and the availability of student and
			 academic support services to address those barriers.
							(iii)Examine and
			 include a description of each eligible secondary school’s capacity to implement
			 the school reform activities under subsection (e)(3), including—
							(I)the number,
			 experience, training level, responsibilities, and stability of existing
			 administrative, instructional, and non-instructional staff for the eligible
			 secondary school;
							(II)the budget,
			 including how Federal, State, and local funds are being spent, as of the time
			 of the assessment, for instruction and operations at the school level for staff
			 salaries, instructional materials, professional development, and student
			 support services, in order to establish the extent to which existing resources
			 need to and can be reallocated to support the needed eligible secondary school
			 activities; and
							(III)the technical
			 assistance, additional resources, and staff necessary to implement the
			 activities identified in subsection (e).
							(iv)Include an
			 assessment of the eligible entity's capacity to provide technical assistance,
			 additional staff, and resources to implement the activities described in
			 subsection (e).
						(D)The strategies
			 chosen to be implemented at the eligible secondary schools, including—
						(i)a
			 rationale for reform strategies selected for each of the eligible secondary
			 schools, including how the chosen strategy will most effectively address the
			 needs identified through the needs analysis;
						(ii)each eligible
			 secondary school’s capacity to implement the chosen reform strategies,
			 including the quality of external partners and the qualifications of school
			 leaders; and
						(iii)a
			 description of the performance of the eligible secondary schools and feeder
			 middle schools, including the information requested in clauses (i) and (ii) of
			 subparagraph (C).
						(E)The performance
			 indicators and targets the eligible entity will use to assess the effectiveness
			 of the activities implemented under this section and to determine whether the
			 eligible secondary schools and feeder middle schools will receive funds in
			 years 4 and 5, including, in the aggregate and disaggregated by each of the
			 categories of students described in section 1111(b)(2)(C)(v)(II) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311(b)(2)(C)(v)(II)), as applicable, including—
						(i)graduation
			 rates;
						(ii)dropout recovery
			 (re-entry) rates;
						(iii)percentage of
			 students with not less than a 90 percent attendance rate;
						(iv)percentage of
			 students who have on-time credit accumulation at the end of each grade and the
			 percentage of students failing a core, credit-bearing, reading or language
			 arts, science, or mathematics course, or failing 2 or more of any
			 courses;
						(v)average annual
			 credit accumulation rates;
						(vi)rates of
			 expulsions, suspensions, school violence, harassment, and bullying;
						(vii)annual, average
			 attendance rates;
						(viii)annual rates
			 of student mobility;
						(ix)college
			 remediation, enrollment, persistence, and completion rates; and
						(x)percentage of
			 students successfully—
							(I)completing
			 Advanced Placement (AP) or International Baccalaureate (IB) courses;
							(II)completing
			 rigorous postsecondary education courses; or
							(III)enrolling in
			 and completing, as applicable, career and technical education, registered
			 apprenticeship and workforce training programs.
							(e)Required uses
			 of funds
				(1)In
			 generalAn eligible entity that receives a grant under this
			 section shall use the grant funds to—
					(A)implement an
			 early warning indicator and intervention system to help all middle schools and
			 high schools served by the eligible entity's local educational agency to
			 identify struggling students and to create a system of evidence-based
			 interventions to be used by all schools to effectively intervene, by—
						(i)identifying and
			 analyzing, through the use of longitudinal data of past cohorts of students,
			 the academic and behavioral indicators that most reliably predict dropping out
			 of secondary school, such as attendance, behavior, academic performance in core
			 courses, and earned on time promotion from grade-to-grade;
						(ii)analyzing the
			 distribution of struggling students in secondary schools across all
			 grades;
						(iii)analyzing
			 student progress and performance on the indicators identified under clause (i)
			 to guide decisionmaking;
						(iv)analyzing
			 academic indicators to determine whether students are on track for on-time
			 secondary school graduation and college and career readiness;
						(v)analyzing student
			 data to assist students in grade and school transitions from kindergarten
			 through high school graduation; and
						(vi)developing a
			 mechanism for regularly collecting, reporting, and making accessible to all
			 schools served by the eligible entity—
							(I)student-level
			 data on the indicators identified under clause (i);
							(II)student-level
			 progress and performance, as described in clause (iii);
							(III)student-level
			 data on the indicators described in clause (iv); and
							(IV)information
			 about the impact of interventions on student outcomes and progress;
							(B)provide support
			 and credit recovery opportunities for struggling students at secondary schools
			 served by the eligible entity by offering activities, such as—
						(i)a
			 flexible school schedule to address struggling students’ academic needs;
						(ii)competency-based
			 learning models and performance-based assessments to improve educational
			 outcomes for over-aged or under-credited students;
						(iii)an opportunity
			 to work with a teacher in a small group on core academic subjects; and
						(iv)the provision of
			 support services;
						(C)provide dropout
			 recovery or re-entry programs to secondary schools that are designed to
			 encourage and support dropouts returning to an educational system, program, or
			 institution following an extended absence in order to obtain a regular
			 secondary school diploma and essential workforce skills by—
						(i)conducting
			 outreach to students who have dropped out;
						(ii)making
			 information about effective, local dropout recovery programs publicly
			 available; and
						(iii)providing
			 school counseling services;
						(D)provide
			 evidence-based grade and school transition programs and supports from
			 kindergarten through high school graduation, including by ensuring curricula
			 alignment; and
					(E)provide school
			 leaders, instructional staff, non-instructional staff, students, and families
			 with high-quality, easily accessible information about—
						(i)secondary school
			 graduation requirements;
						(ii)postsecondary
			 education application processes;
						(iii)admissions
			 processes and requirements, including all public financial aid and private
			 scholarship and other grant aid opportunities; and
						(iv)other programs
			 and services for increasing rates of college access and success for students
			 from low-income families.
						(2)Required use of
			 funds in feeder middle schoolsAn eligible entity that receives a
			 grant under this section shall use the grant funds in feeder middle schools to
			 improve the academic achievement of their students and prepare them for
			 rigorous secondary school course work by taking actions such as—
					(A)using early
			 warning indicator and intervention systems described in paragraph (1)(A) to
			 inform coordinated academic and behavioral supports to improve outcomes of
			 their students;
					(B)creating a
			 personalized learning environment by developing an academic plan for each
			 student and assigning not less than 1 adult to each student to help monitor
			 student progress;
					(C)providing
			 high-quality professional development opportunities to school leaders,
			 teachers, and other school staff to prepare staff to—
						(i)address the
			 academic challenges of students in middle grades;
						(ii)understand the
			 developmental needs of students in the middle grades and how to address them in
			 an educational setting;
						(iii)implement
			 data-driven interventions; and
						(iv)provide academic
			 guidance to students so the students can achieve the academic goals established
			 in their academic plans; and
						(D)implementing
			 organizational practices and school schedules that allow for collaborative
			 staff participation, team teaching, and common instructional planning
			 time.
					(3)Required use of
			 funds in eligible secondary schoolsAn eligible entity that
			 receives a grant under this section shall use the grant funds in eligible
			 secondary schools to carry out the following:
					(A)Personalize the
			 school experience by taking steps such as—
						(i)creating Academic
			 Support Labs where struggling students can receive personalized instruction and
			 opportunities for credit recovery;
						(ii)having small
			 classes with a low teacher-student ratio;
						(iii)implementing
			 competency-based models;
						(iv)providing
			 ongoing monitoring of student academic achievement and the necessary supports
			 so the students are on track for on-time secondary school graduation and
			 college and career readiness; or
						(v)cohort or block
			 scheduling.
						(B)Increase student
			 engagement by providing service-learning, experiential, and work-based and
			 other learning opportunities, such as—
						(i)rigorous and
			 relevant project-based contextual learning opportunities;
						(ii)internship
			 opportunities, including work-based internships;
						(iii)community
			 service, learning apprenticeships, and job shadowing; and
						(iv)college campus
			 visits, and college and career counseling.
						(C)Provide school
			 leaders with autonomy through a flexible budget and hiring authority.
					(D)Implement
			 high-quality professional development for teachers and school leadership teams
			 and provide increased opportunities for teachers to work collaboratively and to
			 participate in common planning, within and across grades and subjects, to
			 improve instruction.
					(E)Improve
			 curriculum and instruction, by taking actions such as—
						(i)implementing a
			 college and career ready curriculum for all students;
						(ii)adopting
			 effective, evidence-based curriculum and instructional materials aligned to
			 high academic standards for all students; and
						(iii)increasing
			 rigor through Advanced Placement courses, International Baccalaureate courses,
			 or another highly rigorous, evidence-based, postsecondary preparatory program
			 culminating in an examination administered by a nationally recognized
			 educational association, as approved by the Secretary.
						(F)Develop an
			 individual graduation plan for each student that defines each student’s career
			 and postsecondary education goals, and provides the individualized
			 evidence-based interventions necessary to meet the goals.
					(G)Implement 1 of
			 the following effective secondary school reform strategies to prepare students
			 for college and a career, and to improve graduation rates:
						(i)Graduation
			 Promise Academies, which include—
							(I)9th grade
			 academies taught by teams of teachers who work with small groups of
			 students;
							(II)Career Academies
			 for upper grades;
							(III)extended
			 learning periods, such as cohort or block scheduling, to reduce the number of
			 students for whom teachers are responsible and the number of courses students
			 are taking at any one time;
							(IV)an after-hours
			 credit recovery program;
							(V)curriculum
			 coaches who provide high-quality professional development and support;
							(VI)partnerships
			 among parents, teachers, administrators, community-based organizations, and
			 community members focused on improving student achievement; and
							(VII)a college-going
			 culture, including student supports and guidance.
							(ii)Career
			 Academies, which—
							(I)establish career
			 pathways by implementing a college and career ready curriculum that integrates
			 rigorous academics, career and technical education, and experiential learning
			 for high school students in high-skill, high-demand industries in collaboration
			 with local and regional employers;
							(II)provide
			 counseling to advance students’ college and career goals;
							(III)collaborate
			 with local employers to develop and provide work-based experiences for high
			 school students;
							(IV)establish an
			 advisory committee that includes local and regional employers, nonprofit
			 institutions of higher education, and others, to assist in the Career
			 Academies' development and implementation;
							(V)modernize
			 career-related equipment utilized by students; and
							(VI)provide dual
			 enrollment opportunities with college credit-bearing courses, including
			 accelerated certificate programs with community colleges or other
			 industry-recognized certificates.
							(iii)Early College
			 Schools, which—
							(I)partner with 1 or
			 more public or nonprofit institutions of higher education;
							(II)conduct outreach
			 programs to ensure that middle school and high school students and their
			 families are aware of the Early College Schools;
							(III)design
			 curriculum and sequence of courses in collaboration with teachers from the
			 eligible secondary school and faculty from the partner institution of higher
			 education so that students may simultaneously earn credits towards a high
			 school diploma and either an associate degree or transferable postsecondary
			 education credits toward a postsecondary degree;
							(IV)coordinate
			 secondary and postsecondary support services, academic calendars, and
			 transportation to allow students to visit and take courses at the institutions
			 of higher education; and
							(V)provide academic
			 and support services, including financial aid counseling, to enable students to
			 make informed choices about their programs of study and ensure they are on
			 track to college and career readiness.
							(f)Allowable uses
			 of fundsAn eligible entity that receives a grant under this
			 section may use grant funds to—
				(1)improve community
			 and family engagement in the educational attainment and achievement of
			 struggling students and dropouts by—
					(A)leveraging
			 community-based services and opportunities to provide every student with the
			 academic and other supports necessary for academic success; and
					(B)increasing family
			 engagement by providing families with the necessary tools and data to support
			 their children’s academic achievement and navigate the public school
			 system;
					(2)provide extended
			 learning opportunities, such as—
					(A)redesigning the
			 school day, week, or year to create extended learning time in core subjects;
			 or
					(B)utilizing block
			 scheduling to create longer class periods that allow teachers the time to teach
			 in depth and to use a variety of instructional strategies that meet the needs
			 of different kinds of learners;
					(3)increase student
			 supports through evidence-based use of student advisories, school counseling
			 opportunities, case management, and one-on-one mentoring; and
				(4)create smaller
			 learning communities.
				(g)Matching
			 funds
				(1)In
			 generalAn eligible entity that receives a grant under this
			 section shall provide matching funds, from non-Federal sources, in an amount
			 equal to not less than 20 percent of the amount of grant funds awarded in the
			 first 3 years of the grant, not less than 50 percent of the amount awarded in
			 the fourth year of the grant, and not less than 75 percent of the amount
			 awarded in the fifth year of the grant, as applicable.
				(2)WaiverThe
			 Secretary may waive all or part of the matching requirement described in
			 paragraph (1) for any fiscal year for an eligible entity if the Secretary
			 determines that applying the matching requirement to such eligible entity would
			 result in serious hardship or an inability to carry out the authorized
			 activities described in subsection (e).
				(h)Supplement not
			 supplantAn eligible entity shall use Federal funds received
			 under this section only to supplement the funds that would, in the absence of
			 such Federal funds, be made available from other Federal and non-Federal
			 sources for the activities described in this section, and not to supplant such
			 funds.
			(i)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this Act $300,000,000 for fiscal year 2012 and such sums as may be
			 necessary for each of the 5 succeeding fiscal years.
			
